Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-3,6-7,9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishi (U.S. 2006/0284960).
	Kishi teach an image forming apparatus (Fig.1) including an image forming frame first housing 40 and a second fixing device frame housing 30 downstream from the first housing 40 in a sheet conveyance direction which includes a fixing device 34 for fixing a toner image to a recording paper. The image forming frame housing 40 includes a conveyance belt 12 for transporting the recording paper; a first intake fan 21 to suction the paper to the surface of the conveyance belt (par.24); a first duct portion 22 to take in air being sucked by the suction fan and forms an air path. A second intake fan 31 is provided in the second housing and takes in air in the vicinity of the fixing device (par. 27) and a second duct portion 32,33 pass the air form the first duct portion and air taken in by the second exhaust fan 31. The second duct includes an exhaust port and filter to exhaust the air in the second duct to outside the image forming apparatus (par. 27; Fig.3).
	Regarding claim 2, the second duct 32,33 merges air from the first duct portion 22 and air taken in by the second intake fan 31. 
	Regarding claim 3, the first intake fan 21 is provided in the interior of the conveyance belt 12; the conveyance belt has a plurality of intake ports to suction the sheet (par.24).
	Regarding claim 6, as seen in Fig.6, part of the air taken in from the first intake fan 21 within the conveyance belt is directed both frontward and rearward of the image forming apparatus. 
	Regarding claim 7, as seen in Fig.4, the second duct unit sends air from an upstream side to a downstream side in the sheet conveyance direction. 
	Regarding claim 9, as seen in Fig.s 4 and 5, the second duct unit has a larger cross-sectional area downstream side than on its upstream side.
	Regarding claim 10, as seen in Fig.4, the first duct bends its airflow by approximately 90 degrees (leftward to upward in the figure).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over by Kishi (U.S. 2006/0284960) in view of Kouchi (U.S. 6,308,026).
Kishi taught supra teach all that is claimed except the use of two conveyance belts downstream of each other to convey a sheet to the fixing device. Kouchi teach an image forming apparatus 100 (see Fig.6) which uses two conveyance belts 145 to convey a sheet to a fixing device 130. It would have been obvious to one of ordinary skill in the art before the effective filing date to use two conveyance belts because the distance between the image forming devices and the fixing device can be lengthened and thus the image forming devices would not be influenced by the heat generated by the fixing device. 
	

4.	Claims 5,8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 5, the applicant claims the first duct unit includes a partition to separate the first and second airflows generated from the intake fans of the first and second conveyance belts which is not taught or suggested by the prior art of record.
	Regarding claim 8, the first duct having a cross-sectional area on the downstream side larger than on the upstream side is not taught or suggested by the prior art of record.
	Regarding claim 11, the bend radius of the bend portion is greater than the inner width of the first duct portion is not taught or suggested by the prior art of record.
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Adams, Serita, Tsuchiya, and Fujita et al. all teach airflow/duct arrangements pertaining to conveyance belts and fixing devices that are relevent to the claimed invention. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852